                                                                              FILED
                                                                     2020 Jun-26 PM 01:48
                                                                     U.S. DISTRICT COURT
                                                                         N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION


IN RE: BLUE CROSS BLUE SHIELD   :
ANTITRUST LITIGATION            :     Master File No. 2:13-cv-20000-RDP
MDL 2406                        :
                                :
                                :
                                :     This document relates to
                                :     Subscriber Track cases




          NOTICE OF CHANGE OF CONTACT INFORMATION AND
                        FIRM AFFILIATION
       Please take notice that William A. Isaacson, counsel for Subscriber Plaintiffs in this matter,

has changed his firm affiliation and contact information. Mr. Isaacson is now affiliated with Paul,

Weiss, Rifkind, Wharton & Garrison LLP. The new address, telephone number, facsimile number,

and email for Mr. Isaacson are as follows:


       William A. Isaacson
       PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
       2001 K Street, NW
       Washington, DC 20006
       Telephone: (202) 223-7300
       Fax: (202) 223-7420
       Email: wisaacson@paulweiss.com


The firm affiliation and contact information for other Plaintiffs’ counsel has not changed.



Dated: June 26, 2020                          PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP


                                              /s/ William A. Isaacson
                                              William A. Isaacson
                                              2001 K Street, NW
                                              Washington, DC 20006
                                              Telephone: (202) 223-7300
                                              Fax: (202) 223-7420
                                              wisaacson@paulweiss.com

                                              Settlement Committee & PSC Member




                                                 1
